Citation Nr: 1444752	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the reduction of the disability evaluation for abdominal aortic aneurysm, status post-surgical repair and stent placement from 100 percent to zero percent, effective May 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

Although a Board hearing was requested by the Veteran's representative in March 2010, the Veteran later indicated that he did not want a Board hearing in October 2011.  

Additional evidence was received following the last supplement statement of the case issued in July 2012.  The Veteran's representative submitted a waiver of RO review in June 2014.  38 C.F.R. § 20.1304(c).

In October 2011, the Veteran stated that he was filing a claim of service connection for depression secondary to his service-connected abdominal aortic aneurysm.  His representative repeated the claim in September 2012.  As this issue has not been developed for appellate review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO reduced the disability evaluation assigned for service-connected abdominal aortic aneurysm, status post-surgical repair and stent placement from 100 percent to zero percent, effective May 1, 2010.

2.  At the time of the reduction, the 100 percent evaluation previously assigned to the Veteran's abdominal aortic aneurysm, status post-surgical repair and stent placement had been in effect for less than five years. 

3.  The probative medical evidence of record persuasively demonstrates a material improvement in the service-connected abdominal aortic aneurysm, status post-surgical repair and stent placement; and the reduction was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation for abdominal aortic aneurysm, status post-surgical repair and stent placement, from 100 percent to zero percent, effective May 1, 2010, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.104, Diagnostic Code (DC) 7110 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has statutory and regulatory notice and duty to assist provisions.  The duty to notify under these provisions is triggered by the receipt of a claim.  In the case of a reduction, the action arises from the RO, and the duty is therefore not applicable as specific notification provisions for reductions are warranted. 

Rating restoration claims are substantially different from most other claims in that the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating. 

The regulation governing reductions, 38 C.F.R. § 3.105(e), contain its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal were met in an October 2009 notice letter, and are addressed more specifically below.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were provided to ascertain the severity of the Veteran's abdominal aortic aneurysm, status post-surgical repair and stent placement in July 2009 and in September 2009.  The examiners reviewed the claims file and examined the Veteran and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  The Board concludes that these examinations are adequate for evaluation purposes and addressing whether the Veteran's disability improved. 

Analysis

The Veteran filed a claim of service connection for abdominal aortic aneurysm in July 2009.  An August 2009 rating decision granted service connection for abdominal aortic aneurysm at 100 percent effective from September 22, 2008. 

A February 2010 rating decision reduced the 100 percent rating assigned for this disability to zero percent, effective May 1, 2010.  This appeal ensued. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2). 

An October 2009 rating decision proposed the reduction of the schedular rating for the Veteran's abdominal aortic aneurysm from 100 percent to zero percent.  The Veteran was notified of the proposed action in an October 2009 letter and was given the required 60 days to present additional evidence and 30 days to request a hearing before implementation of the rating reduction.  The Veteran did not request a hearing in connection with the proposed reduction.  The RO subsequently implemented the rating reduction in a February 2010 rating decision.  The reduction was made effective May 1, 2010.  The RO then notified the Veteran of the action taken and his appellate rights in a letter sent in March 2010.  Here, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i).

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).   When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected aortic aneurysm is evaluated under DC 7110.  Under DC 7110, residuals of the surgical correction of an aortic aneurysm are evaluated according to the organ systems affected.  A 60 percent is assigned for an aortic aneurysm precluding exertion.  A 100 percent evaluation is assigned for an aortic aneurysm if five centimeters or larger in diameter, or; if symptomatic, or; for indefinite period from date of hospital admission for surgical correction (including any type of graft insertion).  38 C.F.R. § 4.104, DC 7110.

A rating of 100 percent shall be assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.104, DC 7110, Note.  Thus, the rating criteria contemplate that a reduction may occur once surgical correction is completed.

Based on the evidence, the RO's reduction in the Veteran's service-connected abdominal aortic aneurysm, status post-surgical repair and stent placement, from 100 to zero percent, effective as of May 1, 2010, was proper.  

The evidence at the time of the February 2010 rating decision included private and VA treatment records and VA examination reports of July 2009 and September 2009.  

The private treatment records revealed that the Veteran underwent surgical repair of a ruptured abdominal aortic aneurysm in September 2008.  Thus, a 100 percent rating would be required under DC 7110 through at least March 2009, which is the case here.  A computed tomography (CT) scan of the abdomen in July 2008 showed a large infrarenal abdominal aneurysm that measured 7.2 centimeters (cm) transversely by 6.6 cm anterior-posterior that extended to the aortic bifurcation.  A follow-up CT scan in October 2008 revealed a clinical impression of a 7.8 cm infrarenal abdominal aortic aneurysm that had been repaired with a stent.  An October 2008 discharge report shows that the Veteran's condition was improved at the time of discharge and he was to restrict his activities as tolerated.

The VA treatment records show that the Veteran had annual CT scans and follow-up visits with his vascular surgery provider.  On evaluation in March 2009, the abdomen was not tender and there were no palpable masses.  Following the assessment and CT scan review, the examining physician indicated that the Veteran had no discomfort, was doing well and was asymptomatic.  There was no evidence of endograft leak on the CT.

On VA examination in July 2009, an examiner noted that the Veteran's course since the onset of his abdominal aortic aneurysm had been stable.  On physical examination, the Veteran was not in acute distress.  His heart size was normal per electrocardiogram.  

On VA examination in September 2009, an examiner noted that the Veteran's course since the onset of his abdominal aortic aneurysm was 'resolved.'  Exercise and exertion were not precluded and there were no symptoms or residuals from the prior aortic surgery.  The examiner further indicated that there were no significant effects on the Veteran's occupation or activities of daily living from the status post abdominal aortic aneurysm and surgical repair.

A February 2010 treatment note showed that the Veteran was doing well and had no complaints.  Examination of the abdomen revealed that it was soft and femoral pulses were 2+.  A CT scan from January 2010 revealed that the aortic aneurysm sac had decreased in size with the maximal dimension measuring 4.1 x 2.8 cm. (with the prior measurements being 6.2 x 5.1 cm), and there was no evidence of endograft leak.  The treatment indicated that the last CT demonstrated the abdominal aortic aneurysm sac was shrinking, and the most recent CT scan in January 2010 demonstrated continued shrinking of the sac.  

A March 2011 treatment note showed the Veteran was doing well and that there was significant shrinkage of the aneurysmal sac from the time of pre-operation until now.  The note reflects that a February 2011 CT scan showed status post endograft repair of an abdominal aortic aneurysm without evidence for graft migration or endoleak.  

An April 2012 treatment note showed the Veteran was doing well without any complaints.  Examination of the abdomen revealed that it was soft and femoral pulses were 2+.  The examining physician noted that a March 2012 CT scan revealed the abdominal aortic aneurysm sac was stable.  

A May 2013 treatment note shows an examination of the Veteran's abdomen revealed well-healed abdominal scars.  The abdomen was soft, non-tender and non-distended.  The note also reflects that the Veteran's recent CT scan the prior week revealed a stable abdominal aneurysm sac with no concern for a leak.  The sac measured at a stable size of 3.4 cm x 3 cm.  The note further indicated that the Veteran denied having any issues while walking and had no abdominal pain; the examining physician indicated that the Veteran was in a normal state of health (other than being worked up for unrelated health issues including a liver lesion and nonalcoholic steatohepatitis).

The VA treatment records reflect the Veteran's history of an abdominal aortic aneurysm and corroborate the VA examiners' findings of no current residuals as there are not findings of complications or residuals from the 2008 surgical repair.  

In this case, the RO obtained two VA examinations to determine whether the Veteran's abdominal aortic aneurysm, status post-surgical repair and stent placement had improved and whether a reduction was proper.  Based on the findings from those two examinations, as well as the VA treatment records, it is evident that the Veteran has had no residuals or complications from his 2008 abdominal aortic aneurysm status post-surgical repair and stent placement throughout the entire period under review.  Despite the Veteran's unsubstantiated reports, these clinical records reflect that his aortic aneurysm sac has consistently decreased in size since the 2008 surgery and has not at any post subsequent to surgery measured five centimeters or larger in diameter.  The evidence also shows that exertion is not precluded and does not indicate any other affected system.  The medical evidence further supports a finding that there is improvement in his abdominal aortic aneurysm, status post-surgical repair and stent placement and thus an improvement in his ability to function under the ordinary conditions of life and work.  As such, a compensable disability rating for an abdominal aortic aneurysm is not warranted.

In sum, the preponderance of the evidence is against a restoration of the 100 percent evaluation for abdominal aortic aneurysm, status post-surgical repair and stent placement as the reduction by the RO to zero percent was proper; there is no doubt to be resolved; and the 100 percent evaluation for abdominal aortic aneurysm, status post-surgical repair and stent placement is not restored.


ORDER

The rating reduction for the Veteran's abdominal aortic aneurysm, status post-surgical repair and stent placement, from a 100 percent evaluation to a zero percent evaluation, effective May 1, 2010, was proper; restoration of the rating is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


